EXHIBIT 99.1 Hatteras Financial Corp. Announces Fourth Quarter and Full Year 2015 Financial Results WINSTON-SALEM, N.C.(BUSINESS WIRE)—February 16, 2016Hatteras Financial Corp. (NYSE: HTS) (“Hatteras” or the “Company”) today announced financial results for the quarter ended December 31, 2015. Fourth Quarter 2015 Highlights · Comprehensive income of $0.08 per weighted-average common share · Core earnings of $0.45 per weighted-average common share · Dividend of $0.45 per common share · Quarter end book value of $19.38 per common share · GAAP leverage of 6.3 to 1 at period end · Effective leverage of 7.6 to 1 at period end · Weighted-average constant prepayment rate (“CPR”) of 17.2 for the quarter · Repurchased 1,069,400 common shares at a weighted average price of $13.53 per share
